DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 1 and 1 of U.S. Patent No. 11,385,490 to Fujikawa. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent 11,385,490 anticipate the claims of the subject application as follows:
Regarding claim 16, claim 1 of patent 11,385,490 claims an electro-optical panel comprising: a first substrate (see patent claim 1 lines 1-2) comprising: a temperature detection element (see patent claim 1, line 4); and an electrostatic protection circuit comprising a semiconductor element that is electrically coupled to the temperature detection element (see patent claim 1 lines 6-8), a second substrate bonded to the first substrate (see patent claim 1 lines 11-12), wherein the temperature detection element is provided in a position overlapping the second substrate in plane view (see patent claim 1 lines 15-16), and the semiconductor element is provided in a position not overlapping the second substrate in plane view (see patent claim 1 lines 17-18).
Regarding claim 17, see patent 11,385,490 claim 2 lines 2-3 and lines 18-21. 
Regarding claim 18, see patent 11,385,490 claim 3.
Regarding claim 19, see patent 11,385,490 claim 4.
Regarding claim 20, see patent 11,385,490 claim 5.
Regarding claim 21, see patent 11,385,490 claim 6.
Regarding claim 22, see patent 11,385,490 claim 7.
Regarding claim 23, see patent 11,385,490 claim 8.
Regarding claim 24, see patent 11,385,490 claim 9.
Regarding claim 25, see patent 11,385,490 claim 10.
Regarding claim 26, see patent 11,385,490 claim 11.
Regarding claim 27, see patent 11,385,490 claim 12.
Regarding claim 28, see patent 11,385,490 claim 13.
Regarding claim 29, see patent 11,385,490 claim 14.
Regarding claim 30, see patent 11,385,490 claim 1 lines 18-22.
Regarding claim 31, see patent 11,385,490 claim 1 lines 2-3 and lines 4-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871       

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871